J-A01029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INT. OF: C.B.-T., A MINOR        :  IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
                                         :
 APPEAL OF: L.T., MOTHER                 : No. 1176 MDA 2021

        Appeal from the Dispositional Order Entered August 4, 2021
               In the Court of Common Pleas of York County
             Juvenile Division at No(s): CP-67-DP-302-2021


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY KING, J.                   FILED: JANUARY 31, 2022

      Appellant, L.T. (“Mother”) appeals from the dispositional order entered

in the York County Court of Common Pleas, which adjudicated her minor child,

C.B.T. (“Child”) dependent. We affirm.

      The relevant facts and procedural history of this case are as follows. At

the time of Child’s birth, Mother tested positive for fentanyl and methadone.

Child had symptoms of withdrawal immediately after birth. Due to concerns

for the safety of Child, the York County Office of Children, Youth and Families

(“CYF”) filed an application for emergency protective custody.       CYF was

awarded temporary legal and physical custody of Child upon discharge from

the hospital.

      A dependency hearing took place on July 23, 2021 and August 4, 2021.

At the time of the hearing, Mother had two other children, A.B. and C.B., who

were already in CYF custody in kinship placement. The trial court conducted
J-A01029-22


a permanency review hearing of Child’s siblings at the same time as the

dependency hearing.

        Regina Fike, a parent educator and family advocate at Pressley Ridge,

testified that Mother successfully completed trauma parenting classes. A crisis

team was put into place to assist Mother because she was evicted from her

apartment and under a high level of stress towards the end of her pregnancy.

Ms. Fike testified that Mother was not currently employed but intended to find

work as soon as possible.

        Yashira Luciano testified that she was the family advocate assigned to

supervise visits between Mother and her children. Ms. Luciano reported that

eight visits had been scheduled but Mother attended only one with Child’s

siblings and one with Child.    Ms. Luciano observed that Mother’s visit with

Child’s siblings started off well but deteriorated as A.B. exhibited disruptive

behaviors. Mother was unable to calm A.B. and in turn, was unable to give

adequate attention to C.B. However, Mother’s one visit with Child went very

well.

        Nicole Mickelson, a crisis specialist at Pressley Ridge, testified that

Mother found appropriate housing and the rent was paid until September

2021. Ms. Mickelson did a walkthrough of Mother’s apartment and determined

that it was appropriately set up for an infant. Ms. Mickelson reported that two

ongoing concerns for Mother were transportation and employment. Although

they were working on addressing those concerns, Ms. Mickelson testified that


                                      -2-
J-A01029-22


Mother currently did not have a source of income.         Ms. Mickelson noted

instances where Mother had slurred speech which raised concerns that Mother

was overmedicated. Mother had a prescription for anxiety medication which

she took as needed. Mother was also on a methadone treatment plan with a

different   provider.    Ms.   Mickelson   encouraged    Mother    to   consider

rehabilitation, detox and working with a psychiatrist to readjust her

prescription, but no action was taken.

      Destiny Michael, a caseworker at CYF, testified that Mother missed 14

of her last 20 scheduled drug tests. In the tests that she took, Mother tested

negative except for the medications she was prescribed.            Ms. Michael

repeatedly requested Mother to provide a copy of her prescription for anxiety

medication and/or information about the provider or physician who prescribed

it. To date, Mother had not complied with this request. Regarding Mother’s

positive test for fentanyl at Child’s birth, Ms. Michael testified that Mother’s

drug test from birth was sent out for lab levels because there was concern

that Mother had additional exposure to fentanyl than what was contained in

the epidural. From the results, the doctor was unable to determine whether

the level present in Mother’s system was from the epidural without additional

testing. The doctor attempted to schedule an additional test with Mother but

Mother did not comply.

      Mother testified that she only missed some visits with her children

because of miscommunication with her advocate about whether the visits were


                                     -3-
J-A01029-22


confirmed. Mother further stated that some of the visits were scheduled when

she was still in the hospital after giving birth to Child. Mother testified that

she had criminal charges against her in York County for driving under the

influence of methadone with her daughter in the backseat. Mother stated that

she was unaware that she could not drive while on methadone. However,

Mother admitted that three months later she again drove under the influence

of methadone resulting in criminal charges in Cumberland County. At the time

of the hearing, Mother had pled guilty to the charges in Cumberland County

with the understanding that she would be sentenced to probation but had not

yet been formally sentenced.       Finally, Mother stated that she only tested

positive for fentanyl at Child’s birth because of the epidural. Mother did not

have a history of fentanyl abuse and it was generally not included in the

substances for which Mother was previously drug tested.

      On August 4, 2021, the court adjudicated Child dependent and granted

physical and legal custody to CYF. Mother timely filed a notice of appeal and

contemporaneous statement of errors complained of on appeal on September

3, 2021.

      Mother raises the following issue for our review:

           Did the [trial] court abuse its discretion and err as a matter
           of law as [CYF] failed to meet its burden in finding the child
           dependent?

(Mother’s Brief at 5).

      On appeal, Mother argues that she secured housing and appropriately



                                       -4-
J-A01029-22



set it up to care for Child. Mother contends that she is successfully working

with a crisis team at Pressley Ridge to address any other issues and

deficiencies in her parenting. Mother insists that she only tested positive for

fentanyl because of the epidural administered to her prior to Child’s birth.

Besides the drug test given at birth, Mother’s other drug tests have only been

positive for her prescription medications, methadone and clonazepam. Mother

concludes that the trial court erred in finding clear and convincing evidence

that Mother was unable to provide proper parental care to Child necessary to

adjudicate Child dependent. We disagree.

      The applicable scope and standard of review for dependency cases is as

follows:

           [T]he standard of review in dependency cases requires an
           appellate court to accept the findings of fact and credibility
           determinations of the trial court if they are supported by the
           record, but does not require the appellate court to accept
           the [trial] court’s inferences or conclusions of law.
           Accordingly, we review for an abuse of discretion.

In re A.B., 63 A.3d 345, 349 (Pa.Super. 2013) (quoting In re R.J.T., 608 Pa.

9, 26-27, 9 A.3d 1179, 1190 (2010)).

           We accord great weight to this function of the hearing judge
           because [the court] is in the position to observe and rule
           upon the credibility of the witnesses and the parties who
           appear before [the court]. Relying upon [the court’s] unique
           posture, we will not overrule [its] findings if they are
           supported by competent evidence.

In re A.H., 763 A.2d 873, 875 (Pa.Super. 2000). See also In re R.J.T.,

supra (explaining that appellate court is not in position to make “close calls”


                                       -5-
J-A01029-22


based on fact-specific determinations; trial judges are ones to observe parties

during hearing and usually have presided over several other hearings with

same parties and have longitudinal understanding of case and best interests

of individual child involved; thus, even if appellate court would have made

different conclusion based on cold record, we are not in position to reweigh

evidence and credibility determinations of trial court).

      The Juvenile Act defines a dependent child, in pertinent part, as follows:

         § 6302. Definitions

                                  *    *    *

         “Dependent child.” A child who:

         (1) is without proper parental care or control, subsistence,
         education as required by law, or other care or control
         necessary for his [or her] physical, mental, or emotional
         health, or morals. A determination that there is a lack of
         proper parental care or control may be based upon evidence
         of conduct by the parent, guardian or other custodian that
         places the health, safety or welfare of the child at risk,
         including evidence of the parent’s, guardian’s or other
         custodian’s use of alcohol or a controlled substance that
         places the health, safety or welfare of the child at risk[.]

42 Pa.C.S.A. § 6302.

      A court may adjudicate a child as dependent if the child meets the

statutory definition of a dependent child by clear and convincing evidence. In

re E.B., 898 A.2d 1108, 1112 (Pa.Super. 2006). Additionally, “[a] finding of

dependency can be made based on prognostic evidence and such evidence is

sufficient to meet the strict burden of proof necessary to declare a child

dependent.” In re R.W.J., 826 A.2d 10, 14 (Pa.Super. 2003). “The court


                                      -6-
J-A01029-22



must make a comprehensive inquiry into whether proper parental care is

immediately available or what type of care [the parent] could provide in the

future.” Id.

         If the court finds that the child is dependent, then the court
         may make an appropriate disposition of the child to protect
         the child’s physical, mental and moral welfare, including
         allowing the child to remain with the parents subject to
         supervision, transferring temporary legal custody to a
         relative or a private or public agency, or transferring
         custody to the juvenile court of another state.

In re E.B., supra at 1112.

     Upon a finding of dependency, the court must focus on the child’s best

interests and order a disposition best suited to the child’s safety and well-

being. In re S.B., 943 A.2d 973 (Pa.Super. 2008), appeal denied, 598 Pa.

782, 959 A.2d 320 (2008); In re L.C., II, 900 A.2d 378, 381 (Pa.Super.

2006). The court may not separate the child from the parent unless it finds

that the separation is clearly necessary. In re G.T., 845 A.2d 870 (Pa.Super.

2004).   Such necessity is implicated where the child’s welfare, safety, or

health demands he or she be taken from his or her parent’s custody. Id.; In

re R.W.J., supra.

     Instantly, the trial court made the following findings of fact based on the

evidence presented:

         Mother was referred to the Pressley Ridge team and they
         identified trauma parenting for treatment with Mother. She
         was informed about trauma and the impact on parenting.
         She was successfully discharged on June 10th. Though she
         had a slow start in mid-February, she did finally get in


                                     -7-
J-A01029-22


       contact and she was attentive in sessions. She was also
       working with another agency at the same time, but did not
       like the advocate. The caseworker at Pressley Ridge did try
       to begin additional services with Mother but they were
       unable to open. Mother was facing eviction and had a high
       level of stress due to the pregnancy and imminent
       transition. Though she had requested that the team help
       her, she then became distraught and animated about
       completing assessments and therefore a crisis team was
       recommended since she was unwilling to work with the
       intensive family services. Mother is not working but plans
       to return to work. The team was unable to effectively
       observe her utilizing the [parenting education she received]
       other than being able to answer questions about the
       materials that the team provided.

       … Mother had 8 visits scheduled but only attended 1 with
       [Child’s siblings] and 1 with [Child]. Her visit with the
       children did start off well. Ms. Fike helped Mother set up the
       room and after Ms. Fike left, Mother was unable to address
       [A.B’s] disruptive behaviors. Mother refused to put the child
       in time out and was argumentative regarding her parenting
       style. Mother was unable to manage [A.B.] and was then
       unable to provide attention to [C.B.] Mother's response to
       the supervisor was that she did not need to be questioned
       and since Mother was unable to control or calm [A.B.], the
       visit finally ended. Mother did have a visit with [Child] and
       she held him and did very well. That visit went smoothly.
       Mother completed parenting education previously and she
       may need additional parenting education but would be too
       overwhelmed to have the service at this time.

       Mother failed to show for testing on July 27th and July 29th.
       She tested positive for her methadone that was sent to the
       lab for determination of levels. Mother was tested on a
       custom      panel    that    includes     methadone      and
       benzodiazepines, in addition to other substances. There
       continues to be concerns about Mother securing additional
       medication for anxiety from a different physician than her
       regular doctor. Mother has not confirmed her current
       prescription. Mother has paid her rent through August and
       reports having assistance in paying her rent through
       September but concerns continue regarding her ability to
       maintain housing due prior eviction cases. Mother has

                                   -8-
J-A01029-22


          sought to have ongoing relations with [the children’s father]
          and [CYF] is concerned about ongoing domestic violence
          between the parties until treatment is provided to the
          father.

(Trial Court Order, filed 8/4/21, at 4).

      Our review of the record supports the trial court’s findings. Here, the

court did not find Mother’s testimony credible noting that “Mother appeared

to be under the influence at the time of the [July 23, 2021 hearing]”. (Trial

Court Order, at 2).     The trial court is best situated to make credibility

determinations and we refuse to substitute our judgment for that of the trial

court. See In Re A.H., supra. While Mother is correct that there is significant

uncertainty regarding her exposure to fentanyl, the court did not base its

decision on this factor alone. The court’s findings regarding Mother’s unstable

financial and housing situation, ongoing concerns about overmedication, and

failures to consistently attend drug testing and visitation with her children

demonstrate that Mother is currently unable to provide proper care or control

necessary for Child’s physical, mental, or emotional health. See 42 Pa.C.S.A.

§ 6302. On this record, and in light of our deferential standard of review, we

simply cannot say that the trial court abused its discretion in adjudicating Child

dependent. See In re R.J.T., supra; In re A.B., supra. Accordingly, we

affirm.




                                      -9-
J-A01029-22



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/2022




                          - 10 -